      Case 2:21-cv-01213-TLN-KJN Document 5 Filed 08/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   REGINALD E. SPEARMAN,                               No. 2:21-cv-1213 KJN P
12                       Plaintiff,
13           v.                                          ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14   DEPARTMENT OF STATE HOSPITALS,
     et al.,
15
                         Defendants.
16

17           Plaintiff, a county prisoner proceeding pro se, filed a civil rights action pursuant to 42

18   U.S.C. § 1983. By an order filed July 19, 2021, plaintiff was ordered to file an in forma pauperis

19   affidavit, which includes the requirement that he provide a certified copy of his inmate trust

20   account statement, or pay the required court filing fees, and was cautioned that failure to do so

21   would result in a recommendation that this action be dismissed. The thirty-day period has now

22   expired, and plaintiff has not responded to the court’s order and has not filed the required

23   documents or paid the filing fee.

24           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is

25   directed to assign a district judge to this case; and

26           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice.

27           These findings and recommendations are submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
                                                        1
      Case 2:21-cv-01213-TLN-KJN Document 5 Filed 08/25/21 Page 2 of 2


 1   after being served with these findings and recommendations, plaintiff may file written objections

 2   with the court and serve a copy on all parties. Such a document should be captioned

 3   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 4   failure to file objections within the specified time may waive the right to appeal the District

 5   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 6   Dated: August 25, 2021

 7

 8

 9
     /spea1213.fifp
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
